Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 September 2022 has been entered.
  	Applicant’s amendment of 8 September 2022, in which claims 1, 19, 23 have been amended, and claims 4-5, 7, 20-21 have been cancelled, is acknowledged.
Claims 1, 19, 23 are pending.
Claims 1, 19, 23 are being examined herewith.
Response to arguments of 8 September 2022
In view of Applicant’s amendment of 8 September 2022, all the rejections to claims 4-5, 7, 20-21 are herein withdrawn. Claims 4-5, 7, 20-21 have been cancelled.
In view of Applicant’s amendment of 8 September 2022, the rejection of claims 19, 23 under 35 U.S.C. 112, second paragraph, as being indefinite, is herein withdrawn. Claim 19 has be re-written to recite a method of treating neuropathic and/or nociceptive pain with a synergistic combination of S-ketorolac tromethamine and tramadol chlorhydrate.


On 8 September 2022, Applicant has amended independent claims 1, 19 to recite that the S-ketorolac tromethamine is present in the composition in an amount that is 100 times less to 5600 times less (the examiner assumes the number is 5620, based on the Specification) than the amount of tramadol chlorhydrate. 
In view of this amendment, the rejections to claims 1, 4-5, 7, 19-21, 23 under 35 U.S.C. 103 over Ochoa (MX2013005378), in view of Garcia Armenta (US 2004/0087644); over Sun (WO2013/163142) and Ochoa (MX2013005378); over Garcia Armenta (WO2012/049550) and Ochoa (MX2013005378); and over Walls Flores (WO2015/166419) and Ochoa (MX2013005378), are herein withdrawn.
Modified rejections are made below, based on Applicant’s amendment of 8 September 2022.
Applicant’s arguments (Remarks of 8 September 2022, pages 4-7) against the rejection of claims 1, 4 5, 7, 19-21, 23 under 35 U.S.C. 103 over Ochoa and Garcia Armenta (US 2004/0087644), have been considered.
Applicant argues (page 5) that the amended claims require an amount of S-ketorolac tromethamine that is 100 times less than the amount of tramadol hydrochloride.
Applicant argues (page 5, last paragraph, page 6) that Garcia Armenta does not teach the doses instantly claimed and ratio of S-ketorolac to tramadol instantly claimed.
	Applicant argues (page 6, last paragraph, page 7) unexpected synergy. Applicant has pointed to Figures 6, 7 (compared to each drug separately in Fig. 1 and 2).
Applicant argues (page 7) 


    PNG
    media_image1.png
    413
    657
    media_image1.png
    Greyscale

The examiner notes that the combination S-Ket 0.31 + Tra 31 does not seem to be synergistic, based on calculations (% FI with the combination seems comparable to the added %FI of the individual drugs).
The examiner also notes that Figure 7 is not clear- a Table with numbers corresponding to each combination could help (the data points in the graph overlap).
Applicant’s arguments are persuasive and the rejection of claims 1, 4 5, 7, 19-21, 23 under 35 U.S.C. 103 over Ochoa and Garcia Armenta (US 2004/0087644), is herein withdrawn.
	
	Applicant’s arguments (pages 9-10) against the rejection of claims 1, 4 5, 7, 19-21, 23 under 35 U.S.C. 103 over Garcia Armenta (WO 2008/120996) and Ochoa, have been considered.
  	Applicant argues (page 9, third paragraph) that the cited art does not teach the doses of S-ketorolac and tramadol instantly claimed. Applicant argues (page 9, last paragraph, page 10, first paragraph) unexpected synergy. Applicant has pointed to Figures 6, 7 (compared to each drug separately in Fig. 1 and 2).
Applicant argues that Garcia Armenta discloses [0038] 24 total combinations of ketorolac and tramadol; Garcia Armeta did not test combinations having tramadol higher than 17.78 mg/kg (which is 2-fold lower than instantly claimed), and there is nothing to teach or suggest the desirability of using a higher concentration of tramadol especially since Garcia Armeta teaches that tramadol at 100 mg/kg has significant side effects.
In response, Garcia Armenta teaches [0038] nociceptive effects produced by ketorolac and tramadol whether administered independently: each Ketorolac dose (0.18, 0.32, 0.56, 1.0, 1. 78, 3.16 or 5.62 mg/kg) or tramadol dose (3.16, 5.62, 10.0, 17. 78, 31.62, 56.23 or 100.0 mg/kg) was delivered to six animals to obtain the corresponding dose response curves.
Thus, Garcia Armenta teaches administration of racemic ketorolac alone at a dose of 0.18, 0.32, 0.56 mg/kg, which contain 0.09, 0.16, 0.28 mg/kg S-ketorolac, respectively, which is within the range in the instant claims.
Garcia Armenta also teaches administration of tramadol alone at a dose of 31.62, 56.23, which is within the range in the instant claims, or at a dose of 100.0 mg/kg.
Garcia Armenta teaches [0043] that, while tramadol at 100 mg/kg produced side effects in animals, used doses of ketorolac (0.18-5.62 mg/kg) and tramadol (3.16-56.23 mg/kg) did not.
Contrary to Applicant’s argument that there is nothing to teach or suggest the desirability of using a higher concentration of tramadol especially since Garcia Armeta teaches that tramadol at 100 mg/kg has significant side effects, Garcia Armenta does teach that used doses of ketorolac (0.18-5.62 mg/kg) and tramadol (3.16-56.23 mg/kg) did not produce side effects. Further, Garcia Armeta discloses antinociceptive efficiency with administration of 56.23 mg/kg tramadol [0044], which is a dose within the range in the instant claims.
The examiner notes that Garcia Armenta is incomplete, because the text refers to several Figures which are missing.
While Garcia Armenta combines [0038] ketorolac doses (0.10, 0.18, 0.32, 0.56, 1.0, or 
1. 78 mg/kg) and tramadol (3.16, 5.62, 10.0, or 17.78 mg/kg) to analyze possible synergic interactions (24 total combinations) and finds synergy with several combinations, Garcia Armenta provides the methodology [0041] to assess synergism with each combination, and also provides motivation to investigate other combinations of ketorolac and tramadol within the doses that do not produce side effects, namely ketorolac (0.18-5.62 mg/kg) and tramadol (3.16-56.23 mg/kg).
The examiner’s position is that applying the methodology of Garcia Armenta to assess synergism with other doses of ketorolac (or its preferred S enantiomer taught by Ochoa) and tramadol found safe, namely ketorolac (0.18-5.62 mg/kg) and tramadol (3.16-56.23 mg/kg), used in combination is at least obvious to try.
	For these reasons, the rejection of claims 1, 4-5, 7-8, 14-18 under 35 U.S.C. 103 over Garcia Armenta (WO 2008/120996) and Ochoa is herein maintained and a modified rejection is made below, based on Applicant’s amendment of 8 September 2022.
	The provisional rejection of the claims on the ground of nonstatutory double patenting over claims 1-12 of copending Application No. 16/768,285 was withdrawn (see advisory action mailed on 8 August 2022) because Application 16/768,285 was abandoned. 
 	New and modified rejections are made below, based on Applicant’s amendment of 8 September 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
 	Claim 1 is drawn to an orally administrable pharmaceutical composition with a synergistic combination consisting of: 
S-ketorolac tromethamine in an amount of 0.01mg/kg to 0.31 mg/kg; 
tramadol chlorhydrate in an amount of 31 mg/kg to 56 mg/kg; 
and a pharmaceutically accepted vehicle and/or excipient, wherein the S-ketorolac tromethamine is present in the composition in an amount that is 100 times less to 5600 times less than an amount of the tramadol chlorhydrate.
Claim 1 is indefinite because it is unclear what is meant by “a composition with a synergistic combination”. Is the claim drawn to a (synergistic) composition?
Further, claim 1, drawn to a composition, recites “S-ketorolac tromethamine in an amount of 0.01mg/kg to 0.31 mg/kg”, and it also recites “tramadol chlorhydrate in an amount of 31 mg/kg to 56 mg/kg”. Said limitations in mg/kg relate to a dose for administration (not an amount or concentration of a therapeutic agent present in a composition), which relate to a method step.
As such, claim 1 appears to be a product claim reciting a method step, rendering the claim confusing as a hybrid claim. The claim is confusing as to which category of patentable subject matter the claim belongs. For purposes of prior art, the claim is interpreted to be a product claim. Since the claim is interpreted to be a product, said method step (limitations in mg/kg) in the product claim does not appear to further limit the structural components of the composition.
	Appropriate clarification/correction of the claim language is required.

Claims 19, 23 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Independent claim 19 is drawn to a method of treating neuropathic and/or nociceptive pain disease in a mammal in need thereof, consisting of orally administering to the mammal a synergistic combination […],
wherein the S-ketorolac tromethamine is present in the composition in an amount […].
Claim 19 is indefinite because it is unclear what is meant by “S-ketorolac tromethamine is present in the composition in an amount”, since the claim does not recite a composition.
Further, it is noted that the recitation “a synergistic combination consisting of S-ketorolac tromethamine in an amount of 0.01mg/kg to 0.31 mg/kg; tramadol chlorhydrate in an amount of 31 mg/kg to 56 mg/kg; and a pharmaceutically acceptable vehicle and/or excipient” seems to indicate that a synergistic relationship exists between 3 elements which are S-ketorolac tromethamine, tramadol hydrochloride and a pharmaceutically acceptable vehicle and/or excipient; that is not the case because synergy exists only between the therapeutic agents administered, namely S-ketorolac tromethamine and tramadol hydrochloride.
	Appropriate clarification/correction of the claim language is required.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL--The specification shall contain a written description of theinvention, and of the manner and process of making and using it, in such full, clear, concise,and exact terms as to enable any person skilled in the art to which it pertains, or with which itis most nearly connected, to make and use the same, and shall set forth the best modecontemplated by the inventor or joint inventor of carrying out the invention. 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of themanner and process of making and using it, in such full, clear, concise, and exact terms as toenable any person skilled in the art to which it pertains, or with which it is most nearlyconnected, to make and use the same, and shall set forth the best mode contemplated by theinventor of carrying out his invention. 


Claims 1, 19, 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1, 19 recite “wherein the S-ketorolac tromethamine is present in the composition in an amount that is 100 times less to 5600 times less than an amount of the tramadol chlorhydrate”. 
Claims 1 and 19 also recite “tramadol hydrochloride in an amount of 31 mg/kg to 56 mg/kg”.                                                                                                                                                      The original Specification discloses (page 15, first paragraph) 24 combinations of S-ketorolac tromethamine and tramadol chlorhydrate as follows:
    PNG
    media_image2.png
    278
    664
    media_image2.png
    Greyscale

 The original Specification does not specifically disclose that the S-ketorolac tromethamine present in the composition is in an amount 5600 times less than an amount of the tramadol chlorhydrate, as instantly claimed. There is no range of 5600 times less S-ketorolac tromethamine vs. tramadol chlorhydrate in the original Specification; rather, the Specification exemplifies specific compositions where the weight ratio tramadol chlorhydrate / S-ketorolac tromethamine present in the composition is, for example, 10/0.10, 10/0.01, 17.8/0.01, 31.6/0.01, 56.2/0.01, which corresponds to the S-ketorolac tromethamine being present in the composition in an amount 100, 1000, or 1780, or 3160 or 5620-fold less than the amount of the tramadol chlorhydrate.
The original Specification recite tramadol chlorhydrate administered at doses of 31.60 mg/kg (page 15, Specification, first paragraph, also Fig. 6, and page 9, Specification), or 56.20 mg/kg (page 15, Specification, first paragraph, also Fig. 7, and page 9, Specification).
The limitation “S-ketorolac tromethamine present in the composition in an amount 5600 times less than an amount of the tramadol chlorhydrate” in the instant claims does not meet the written description requirement because the phrase “5600 times less” is a limitation that was not described in the original disclosure as being part of the invention.                
This is new matter and does not have support in the specification. 

Claim Rejections- 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 interpretation: If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”). See MPEP 2111.02. In this case, the body of claim 1 fully and intrinsically set forth all the limitations of the claimed invention, namely a composition of S-ketorolac tromethamine and tramadol chlorhydrate; the preamble “wherein the composition is for treatment of a neuropathic and/or nociceptive pain diseases in a mammal” only states the intended use of the composition. Thus, the preamble is not given any patentable weight.
"[T]he patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure." Catalina Mktg. Int'l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801,809 (Fed. Cir. 2002). 

Claims 1, 19, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia Armenta et al. (WO 2008/120996, cited in IDS, EP 2138174 used as English equivalent, cited in PTO-892 of 9 March 2022) and Ochoa et al. (MX2013005378, published 21 November 2014, cited in IDS).
Garcia Armenta teaches [0038] nociceptive effects produced by ketorolac and tramadol whether administered independently or in combination. Firstly, each Ketorolac dose (0.18, 0.32, 0.56, 1.0, 1. 78, 3.16 or 5.62 mg/kg) or tramadol dose (3.16, 5.62, 10.0, 17. 78, 31.62, 56.23 or 100.0 mg/kg) was delivered to six animals to obtain the corresponding dose response curves.
Thus, Garcia Armenta teaches administration of racemic ketorolac alone at a dose of 0.18, 0.32, 0.56 mg/kg, which contain 0.09, 0.16, 0.28 mg/kg S-ketorolac, respectively.
Garcia Armenta also teaches administration of tramadol alone at a dose of 31.62, 56.23 or 100.0 mg/kg.
Garcia Armenta teaches [0043] that, while tramadol at 100 mg/kg produced side effects in animals, used doses of ketorolac (0.18-5.62 mg/kg) and tramadol (3.16-56.23 mg/kg) did not affect the animals.
 Garcia Armenta teaches [0038] that ketorolac doses (0.10, 0.18, 0.32, 0.56, 1.0, or 1. 78 mg/kg) and tramadol (3.16, 5.62, 10.0, or 17.78 mg/kg) were then combined to analyze possible synergic interactions (24 total combinations). At the end of the study the rats were sacrificed. Garcia Armenta teaches [0034], [0038] antinociceptive combinations of ketorolac tromethamine (doses 0.10, 0.18, 0.32, 0.56, 1.0, 1.78 mg/kg) and tramadol hydrochloride (doses 3.16, 5.62, 10.0, 17.78 mg/kg), administered in combination (24 total combinations) to analyze possible synergistic interactions. Thus, Garcia Armenta teaches a method of treating pain by orally [0034] administering to a subject in need thereof a synergistic combination of ketorolac tromethamine and tramadol hydrochloride.
Importantly, Garcia Armenta teaches that the synergism between ketorolac and tramadol was calculated with the synergic interaction surface analysis and with the isobolographic method [0041]. 
Garcia Armenta teaches [0048] that the maximum antinociceptive effect was obtained with 1.78 mg/kg ketorolac + 17.78 mg/kg tramadol, where the antinociceptive effect with the combination is greater than the sum of each component administered individually [0048], thus is synergistic.
Garcia Armeta teaches [0048] that the highest enhancement in antinociceptive effect was seen with 0.56 mg/kg ketorolac and 10.0 mg/kg tramadol, which is a synergistic combination.
These synergistic combinations taught by Garcia Armeta comprise (S)-ketorolac tromethamine present (inherently in ketorolac) in an amount which is 20 times less, or 35.7 times less, respectively, than the amount of tramadol hydrochloride.
Garcia Armenta does not teach enantiomerically pure (S)-ketorolac tromethamine in said compositions.
Garcia Armenta does not teach the instantly claimed combinations.
Ochoa teaches (Abstract) that (S)-ketorolac tromethamine, which is the S enantiomer, is 75-fold more active than the R enantiomer, which enables the dose of ketorolac to be reduced down to 50%, therefore reducing the side effects presented by racemic ketorolac. Ochoa teaches (Abstract) that the combination of (S)-ketorolac tromethamine with other compounds useful in analgesia and neuropathies allows more efficient drugs to be developed with synergistic effects that provide a better quality of life to the patient.
It would have been obvious to combine the teachings of Garcia Armeta and Ochoa to arrive at the instant compositions. The person of ordinary skill in the art would have been motivated to replace ketorolac tromethamine with its S enantiomer, (S)-ketorolac tromethamine, in the compositions/combinations taught by Garcia Armenta, using all the different doses of ketorolac and tramadol that can be safely administered according to Garcia Armenta, because Ochoa teaches that (S)-ketorolac tromethamine is 75-fold more active than the R enantiomer, which enables the dose of ketorolac to be reduced down to 50%, therefore reducing the side effects presented by racemic ketorolac. Thus, the person of ordinary skill in the art would have replaced racemic ketorolac tromethamine with (S)-ketorolac tromethamine, at 50% dose compared to the racemate, in the combinations with tramadol hydrochloride taught by Garcia Armeta, with the expectation that the resulting compositions are even more effective antinociceptives.
As such, claims 1, 19, 23 are rejected as prima facie obvious.

Conclusion
Claims 1, 19, 23 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627